Citation Nr: 0016674	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-08 810 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, evaluated as 20 percent 
disabling prior to February 1, 1999.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with spondylolisthesis 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for postoperative 
status, left inguinal hernia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded a 10 percent disability evaluation for 
the veteran's degenerative disc disease of the lumbar spine 
with spondylolisthesis to 10 percent; awarded a 10 percent 
evaluation for the veteran's left inguinal hernia; and denied 
service connection for a nervous disorder.  In a September 
1995 rating decision, the RO increased the veteran's 
evaluation for degenerative disc disease of the lumbar spine 
with spondylolisthesis to 20 percent.  The veteran and his 
representative appeared before a hearing office at a hearing 
at the RO in May 1998.  

Due to the veteran's relocation, the claims file was 
transferred from the Atlanta RO to the RO in New Orleans, 
Louisiana in December 1998.  In an October 1999 rating 
decision, the RO increased the veteran's evaluation for 
degenerative disc disease of the lumbar spine with 
spondylolisthesis to 40 percent, effective February 1, 1999.

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claims for increased 
evaluations for his lumbar disc disease and left inguinal 
hernia to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the veteran filed a claim for total 
rating based on individual unemployability in October 1996.  
Although the RO addressed this issue in an October 1998 
supplemental statement of the case (SSOC), the RO has not 
issued a rating decision addressing this issue.  The SSOC is 
not a decision making document.  Additionally, in the May 
2000 informal hearing presentation, the veteran's 
representative appears to raise the issue of evaluation of 
neurogenic bladder, currently evaluated as 10 percent 
disabling.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a rating decision, notice of disagreement, statement 
of the case, and substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should determine whether these claims have been addressed.
 

FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's diagnosis of anxiety disorder and his active 
service is not of record.

2.  Competent medical evidence of a nexus between the 
veteran's diagnosis of organic brain syndrome and his active 
service is not of record.

3.  The veteran's service-connected left inguinal hernia has 
been manifested by a distinct slight bulge of the fascia on 
coughing, has been determined to be an early recurrence, but 
did not require support by a truss or brace.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a nervous disorder to include anxiety disorder and 
organic brain syndrome is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1- 4.3, 
4.7, 4.114, Diagnostic Code 7338 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In December 1993, the veteran filed a claim for service 
connection for a nervous disorder.  It is necessary to 
determine if he has submitted a well grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented evidence that the claim 
is well grounded; that is, that the claim is plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may be granted for brain tumors and organic diseases of the 
central nervous system if such is manifest to a compensable 
degree within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

Service medical records contain no complaints, findings, or 
diagnoses of a nervous disorder to include anxiety.  The 
veteran declined a separation examination in February 1981.

Private medical records from June 1981 to November 1982 show 
that the veteran was treated for pseudo tumor cerebri due to 
medication.  It was noted that the disorder resolved with 
treatment. 

During a September 1994 VA examination, the veteran reported 
that he had nervous problem, that he was treated subsequent 
to service for pseudo tumor cerebri, and that if he did not 
take his medication he became jittery and confused.  
Following review of the claims file in December 1994, the VA 
examiner diagnosed organic brain syndrome.

VA medical records from May 1998 to March 1999 show 
complaints of nervousness and noncompliance with medication.  
The diagnoses included anxiety disorder not otherwise 
specified, noncompliance with medication, and central nervous 
system disorder.

The veteran's claim for service connection for a nervous 
disorder is not well grounded.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In the instant case, the veteran's service medical records 
show no findings or diagnoses of a nervous disorder or 
organic brain syndrome.  As noted previously, the veteran was 
diagnosed with pseudo tumor cerebri in 1981; however, the RO 
previous denied service connection for this disorder.  A 1994 
VA examination reflects a diagnosis of organic brain syndrome 
in December 1994; however, this was more than one year after 
service.  Moreover, no medical professional has related the 
veteran's organic brain syndrome to incidents in service or 
within one year of service.  While VA medical records from 
1998 to 1999 show a diagnosis of anxiety disorder, the 
medical records do not provide competent medical evidence 
linking the disorder to the veteran's active service.  

Therefore, the Board concludes that the veteran's claim for 
service connection for nervous disorder to include organic 
brain syndrome and anxiety disorder is not well grounded.  
Accordingly, the claim for service connection for nervous 
disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Increased evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for an inguinal hernia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
recently examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met. 38 U.S.C.A. § 5107(a).

In considering the severity of the veteran's postoperative 
left inguinal hernia, it is essential to trace the medical 
and rating history of the disability.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Service connection for postoperative left inguinal 
hernia was granted by means of a June 1982 rating decision 
and assigned a 10 percent evaluation under Diagnostic Code 
7338.  In October 1984, the RO reduced the veteran's 
evaluation for postoperative left inguinal hernia from 10 
percent to noncompensable. 

In December 1993, the veteran contended that his service-
connected postoperative left inguinal hernia had reoccurred 
and requested evaluation for an increased rating.

At a September 1994 VA examination, the examiner noted the 
veteran's history of left inguinal hernioplasty and that the 
veteran reported that the hernia had recurred.  On 
evaluation, no hernia sac was found to extend beyond the 
external ring.  However, when the veteran coughed, a distinct 
slight bulge of the fascia was noted.  The examiner opined 
that this probably represented an early recurrence of his 
left inguinal hernia.  The diagnoses included early 
recurrence of left inguinal hernia.

The RO, in a March 1995, granted a 10 percent evaluation for 
left inguinal hernia under Diagnostic Code 7338.

The veteran's left inguinal hernia has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  Under this code, a 10 percent 
rating is warranted for a postoperative recurrent inguinal 
hernia, with is readily reducible and well supported by a 
truss or belt.  A 30 percent rating is warranted if the 
inguinal hernia is small, postoperative and recurrent, or is 
unoperated and irremediable, and is either not well supported 
by a truss or is not readily reducible. A 60 percent rating 
is warranted for an inguinal hernia which is large, 
postoperative, and recurrent, not well supported under 
ordinary conditions, and not readily reducible, when 
considered inoperable.

At his May 1998 hearing, the veteran testified that his left 
inguinal hernia had recurred and was aggravated by coughing.  
He reported that he did not wear a truss or brace for support 
and had not sought treatment for the hernia.

At a June 1998 VA examination, the veteran's history of 
hernia repair in 1980 with a recurrence in 1990 was noted.  
On evaluation, no inguinal or ventral hernias were found.  
The examiner stated that the veteran was not using a belt or 
a truss.  The diagnosis was status post left inguinal hernia 
repair. 

A review of the evidence described above reveals that the 
veteran's left inguinal hernia is postoperative and 
recurrent.  At his May 1998 hearing, the veteran testified 
that his hernia only bothered him when he coughed, that the 
hernia did not require a brace or a truss for support, and 
that he had not received treatment for the hernia.  


At a June 1998 VA examination, no inguinal hernia was found.  
The veteran's hernia does not even fully protrude and does 
not require any treatment including a truss or belt. 
Therefore the evidence does not support that the hernia is 
unremediable or not readily reducible.  The degree of 
disability is obviously closer to that contemplated in a 10 
percent evaluation than that contemplated by a higher 
evaluation of 30 percent under Diagnostic Code 7338.  


ORDER

Service connection for a nervous disorder is denied.  
Entitlement to an increased evaluation for left inguinal 
hernia repair in excess of 10 percent is denied. 


REMAND

The Board notes that in a December 1996 VA examination, the 
veteran reported that he had low back surgery in 1994 and 
1995.  The Board notes that copies of these surgical records 
have not been associated with the claims file.  As the 
veteran filed his claim for an increased evaluation for 
degenerative disc disease of the lumbar spine in December 
1993, the information contained in these records directly 
affect the veteran's claim.  The VA's statutory duty to 
assist the veteran includes the duty to obtain treatment 
records which are pertinent to the veteran's claim. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of the providers who 
performed the lumbar spine surgeries in 
1994 and 1995.  

2.  After obtaining the necessary 
authorizations, the RO should contact 
the providers and request copies of any 
medical records pertaining to treatment 
and surgery of the veteran's lumbar 
spine. 

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



